In a proceeding pursuant to CPLR article 78 to compel respondent to credit petitioner with certain jail time, petitioner appeals from a judgment of the Supreme Court, Queens County, dated October 22, 1975, which dismissed the petition. Judgment affirmed, without costs or disbursements, on the opinion of Mr. Justice Brennan at Criminal Term (see, also, Matter of Charos v New York State Dept. of Correctional Servs., *87253 AD2d 654; Matter of Veale v Ward, 53 AD2d 656). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.